/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 19, 2014

                                   No. 04-13-00892-CV

                                     Dora GULLEY,
                                        Appellant

                                            v.

                               STATE FARM LLOYDS,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
       Appellee's unopposed motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before July 21, 2014.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court